 Case 2:19-cv-00056-Z-BR Document 30 Filed 01/28/21                  Page 1 of 1 PageID 267



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

LORENZO LARA-HAYNES,                             §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          2:19-CV-056-Z
                                                 §
CIPRIANO GARCIA and                              §
AARON HERRERA,                                   §
                                                 §
       Defendants.                               §

                                            ORDER

       On January 6, 2021, the United States Magistrate Judge entered findings and conclusions

(ECF No. 29) on Defendant Garcia and Herrera’s Joint Motion for Summary Judgment (ECF

No. 21). No objections to the findings, conclusions, and recommendation have been filed. After

making an independent review of the pleadings, files, and records in this case, the Court concludes

that the findings and conclusions are correct. It is therefore ORDERED that the findings,

conclusions, and recommendation of the Magistrate Judge are ADOPTED. Defendants’ Joint

Motion is GRANTED and, consequently, Plaintiff’s claims are DISMISSED. Defendants’ Motion

to Seal (ECF No. 20) is GRANTED.

       SO ORDERED.

       January 28, 2021.

                                                     ________________________________
                                                     MATTHEW J. KACSMARYK
                                                     UNITED STATES DISTRICT JUDGE
